Citation Nr: 1041870	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-33 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently assigned a 20 percent 
evaluation.

2.  Entitlement to an increased rating for degenerative arthritis 
of the right knee, currently assigned a 10 percent evaluation.

3.  Entitlement to an increased rating for degenerative arthritis 
of the left knee, assigned a 10 percent rating effective 
September 14, 2005; a temporary total convalescent rating 
effective December 5, 2006; a 10 percent rating effective 
February 1, 2007; a 100 percent rating effective September 16, 
2009; and a 30 percent rating effective November 1, 2010. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of December 
2005.  In May 2010, the veteran appeared at a Board hearing held 
at the RO (i.e., Travel Board hearing).

The issues of increased ratings for degenerative disc disease of 
the lumbosacral spine and for degenerative arthritis of the right 
knee are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

At the May 2010 Board hearing, prior to the promulgation of a 
decision, the Veteran withdrew the issue of entitlement to an 
increased rating for degenerative arthritis of the left knee.  



CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal with respect to an 
increased rating for a left knee disability, the Board does not 
have jurisdiction to consider the claim and it is dismissed. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made in writing or on the record at a hearing.  
Id.  In the present case, the Veteran withdrew the appeal as to 
the issue of entitlement to an increased rating for degenerative 
arthritis of the left knee at his Travel Board hearing in May 
2010.  The Veteran has withdrawn the appeal as to that issue and, 
hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal concerning the issue of 
entitlement to an increased rating for degenerative arthritis of 
the left knee, and it is dismissed.


ORDER

The appeal with respect to the claim for entitlement to an 
increased evaluation for degenerative arthritis of the left knee 
is dismissed.


REMAND

The Veteran was last examined for compensation purposes in July 
2007 for his back disability and in April 2008 for his right knee 
disability.  At his hearing, he testified that these conditions 
had worsened since the last examination.  The Veteran also stated 
that these examinations were conducted early in the morning, 
whereas the conditions were much worse later in the day, after he 
had been up and on his feet for several hours.  The most recent 
VA treatment record, dated in August 2008, shows that his back 
and knee pain was getting worse, and he was having a harder time 
at work by the end of the day.  The Veteran is entitled to a new 
VA examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  Accordingly, recent treatment records 
should be obtained, followed by a VA examination.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA medical records 
dated from September 2008 to the present.  Of 
particular importance are all records of 
treatment for low back and/or right knee 
complaints.  If these records indicate the 
existence of other relevant records, such as 
radiographic studies obtained during this 
period, those records should be obtained as 
well.  All efforts to obtain these records, 
and the responses received, must be 
documented in the claims file. 

2.  Schedule the Veteran for an appropriate 
examination to ascertain the symptoms and 
severity of the service-connected low back 
and right knee disabilities.  If feasible, 
this examination should be scheduled for 
the afternoon.  The claims file must be 
available to the examiner, and all symptoms 
must be reported in detail.

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims.  If any claim on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and afforded an opportunity to respond, 
before the case is returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


